Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art references, in combination or alone, such as those listed in the notice of references as well as the ones below, disclose inventions similar in scope and field of invention to the applicant’s recited limitations, but fails disclose the recited limitations of “… generating an adversarial sample with inflectional perturbations for training a natural language processing (NLP) system, … determine an inflected form of each token in the plurality of tokens, wherein the inflected form for each token maximizes a loss function of the NLP system; and generate the adversarial sample of the natural language question by detokenizing inflected forms of the plurality of tokens.” 

Related Prior Art
Torisawa et al (US Publication No.: 20170242915) discloses a question-answering system comprising a pre-processing unit including a morphological analyzing unit that performs morphological analysis of each sentence in question-answering system corpus, adds grammatical information such as parts of speech, inflected forms and readings and outputs a sequence of morphemes and a dependency analyzing unit that analyzes dependency relation of sentences using the sequence of morphemes output from morphological analyzing unit and outputs a network (graph) of a form having words as nodes and dependency relation between words as edges. The dependency analyzing unit 

Yalla et al (US Publication No.: 20200074991) discloses a text utterance sample generation to test a virtual agent. Fig. 2 shows a VAT pipeline comprising receiving a test utterance sample, a tokenizer that tokenizes the test utterance and/or the contextual corpus input into a plurality of tokens. A parts of speech tagger tags receives the tokenized input and tags tokens with parts of speech tags. A lemmatizer determines a synset for one or more of the sample tokens, wherein the test utterance sample includes a plurality of sample tokens. The utterance complier may generate one or more new test utterances based on the test utterance samples, detected lemmas/synsets, and/or contextual corpus. For example, the utterance complier may replace a sample token in the test utterance sample with a corresponding lemma for the sample token. Such fails to disclose the recited limitations as indicated above.

Mustafi (US Publication No.: 20210042307) discloses performing sentence detection, generating tokens for the detected sentences, determining parts of speech of the tokens and lemmatization on the parts of speech by vocabulary and morphological analysis. (Fig. 7) Such fails to disclose the recited limitations as indicated above.

Manjavacas et al (Title: Improving Lemmatization of Non-Standard Languages with Joint Learning) discloses encoder-decoder for lemmatization receiving a token input and is extracted from embedding matrix and maximizing the probability of the 

Thomas et al (US Publication No.: 20200394509) discloses training a neural network comprises extracting local n-gram features and a sequence of the local n-gram features from the text corpus, processing the text corpus, using convolutional layers, according to the local n-gram features to determine capsule parameters of capsules configured to preserve the sequence of the local n-gram features. A loss function is used to optimize the neural network by reducing (e.g., minimizing) the loss function of the system. Optimization is used to find the parameters of the system that reduce (e.g., minimize) value of the loss function, which is indicative of how well the system approximates a solution during training. Such fails to disclose the recited limitations as indicated above.

Simard et al (US Patent No.: 9489373) disclose segment extraction identifying token segments in a document that corresponds to a given concept. Fig. 13 shows a trellis of each token aligned to possible paths for that token. The edges of the trellis indicate a weight that is a function of features in the document. The parameters are trained to maximize some loss function on a training set. The training set typically contains labels that correspond to paths along a trellis. Although such disclosure discloses maximizing the loss function, such disclosure fails to disclose inflections generated for each token of an input query or question, wherein the determined inflections maximize the loss function. Hence, such disclosure fails to disclose the recited limitations as indicated above.


Consideration Under 35 USC 101
Limitations “receiving an input that is a natural language question; generating a plurality of tokens from the natural language question; determining an inflected form of each token in the plurality of tokens; and generating the adversarial sample of natural language question by detokenizing inflected forms of the plurality of tokens” are directed towards judicial exception of an abstract idea in the form of mental process.
Consideration for improvement in technology must be conducted by consulting the specification. Paragraph 4 discloses the problem the invention is solving is to improve the NLP systems that fail to understand or misrepresent non-native or non-standard English speakers’ English. 
Paragraph 23 discloses “The adversarial sample x’ 150 may be a natural language sentence with one or more words in inflected form.” Paragraph 2 discloses “… generates the adversarial sample x’ 150 that maximizes the loss function of the target model f 142 …” 
Paragraph 28 discloses “From the inflected forms for each toke, inflection module 132 is configured to find the inflected form (adversarial form) that causes the greatest increase in the target model f’s 142 loss.”
Paragraph 31 discloses “As illustrated in Figure 2, the words or tokens that are a noun, verb, or adjective are “is”, “suspended”, “team”, “schedule”, and “returned”. As also illustrated in Figure 2, inflected forms for the word or token “is” are “be”, “was”, ”were”, ”being”, “been”, “am” and “are” with the token “are” being the inflected form that maximizes the target model f’s 142 loss.”

The claim recites additional language “determining an inflected form … for each token maximizes a loss function of the NLP system” integrates the judicial exception into practical application in a meaningful way to optimize or maximize a loss function of the NLP system, wherein such application generates the adversarial sample for training the NLP system (improvement as indicated in the specification). Such additional language applies the judicial exception in a manner that imposes a meaningful limit on the judicial exception. 
The additional language as indicated above also indicates the claimed language amounts to significantly more than the judicial exception due to the claimed language is directed towards applying or using the judicial exception in a meaningful way to optimize or maximize a loss function of the NLP system, wherein such application generates the adversarial sample for training the NLP system (improvement as indicated in the specification).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656